Title: To George Washington from Brigadier General Jedediah Huntington, 11 September 1779
From: Huntington, Jedediah
To: Washington, George


        
          Dr Sir
          7 OClock P.M. 11 Septr [1779]
        
        Just now Captain Stevens of my Brigade came into Camp from Killingsworth—he says that two Vessels arrived at New London last Wednesday, who sailed in Company with a French fleet from the West Indies of 70 Sail, that in the latitude of Bermudas they left them—That 40 sail had parted and gone to France, the rest were bound to this Coast—that there were in the fleet several men of War. I am Yr Excellency’s Most Obedt sert
        
          J: Huntington
        
       